TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-21-00497-CR


                                  Jesse Wyatt Vickers, Appellant

                                                 v.

                                   The State of Texas, Appellee


             FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
      NO. 18-2212-K26, THE HONORABLE DONNA GAYLE KING, JUDGE PRESIDING



                                             ORDER


PER CURIAM

                 Appellant Jesse Wyatt Vickers filed his notice of appeal on October 1, 2021. The

reporter’s record was due on November 22, 2021. On reporter’s request(s), the time for filing

was extended to February 22, 2022. On February 22, 2022, Ms. Cindy Kocher requested a

third extension of time. We order Ms. Kocher to file the reporter’s record in this cause no later

than March 22, 2022. See Tex. R. App. P. 37.3(a). Failure to file the record will result in

Ms. Kocher being called before the Court to show cause why she should not be held in contempt

of this order.

                 It is ordered on February 25, 2022.



Before Chief Justice Byrne, Justices Kelly and Smith

Do Not Publish